IN THE SUPREME COURT OF TEXAS
                                       
                                       
                                       
                                  No. 10-0324
                                       
                                       
                    Leslie Durio Pool v. Danae Durio Diana
                                       
          On Motion for Extension of Time to File Petition For Review
                                       

	ORDER

	1.	The petitioner's motion to extend time to file petition for review, filed on May 10, 2010, is ABATED.
	2.	The motion is removed from the Court's active docket.  It is the parties' responsibility to immediately notify this Court once the court of appeals' decision is final.  See Tex. R. App. P. 53.7(a).

	Done at the City of Austin, this 18[th] day of May, 2010.


Blake A. Hawthorne, Clerk
Supreme Court of Texas

By Jessica Hamby, Deputy Clerk